DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 9/24/2019. Claims 1-16 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 9/24/2019, has been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 3/24/2017. It is noted, however, that applicant has not filed a certified copy of the 2017901317 application as required by 37 CFR 1.55.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 81 (Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claim 16 is objected to because of the following informalities:  There appears to be a typo in the identifying step.  Specifically the “by the by a” limitation.  Here examiner will interpret the limitation as: identifying, by the .   Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing targeted advertising to a user based on information known or collected about the user including user location and profile information.  
	The idea of providing targeted advertising to a user based on information known or collected about the user including user location and profile information is subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities which are found in the enumerated groupings of abstract ideas, the claims include an abstract idea. 
	. This judicial exception is not integrated into a practical application because the claims merely recite limitations not found to be indicative of a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: merely using a computer (as recited in the claims a user device(smart phone), a beacon device, merchant database, customer database, virtual 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-16)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the determining user location through a beacon environment (see claims 1-16) in order to provide targeted information, like ads environment or field of use (see claims 1-16)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations found not to be enough to be indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) receiving or transmitting data over a network, e.g. using the internet to gather data (see claims 1-16)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) storing and retrieving information in memory (see claims 1, 5-8, 10, and 13-16)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
	(c) electronic recordkeeping (see claims 1, 5-8, 10, and 13-16)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log))
	(c) automating mental tasks (see claims 1 and 6-16) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(e) determining user location from a beacon (see claims 1-2, 4-5, and 15-16) 
	 - Chatterton (United States Patent Application Publication Number: US 2015/0063472) paragraph 0042 “At block 104 of the method 100, a user with the user device 506 coupled to the wireless technology bridging system 200a may enter the merchant physical location 500 through the entrance 503. In specific embodiments, the first technology wireless check-in beacon 504 may be broadcasting first wireless communications as check-in information using BLE wireless technology. For example, the first technology wireless check-in beacon 504 may broadcast check-in information that may include a merchant identifier, a location, an advanced encryption standard (AES) key, and/or a variety of other check-in information known in the art, and that check-in information may be recognizable by a check-in application on the user device 506 in the background of an operating system of the user device 506.”
	- Abdi et al. (United States Patent Application Publication Number: US 2015/0362315) paragraph 0049 “The mobile device of user 112 may have location determined capabilities, including techniques known in the art such as GNSS, WiFi positioning, cellular tower positioning, Bluetooth™ positioning beacons, dead reckoning or other similar methods and/or may exploit the techniques of this disclosure with regard to environmental sensing” 
	- Batra (United States Patent Application Publication Number: US 2016/0189276) paragraph 0050 “while a few examples have been illustrated and 
	(f) beacons communicate via BLUETOOTH Low Energy (see claim 3) 
	- Chatterton et al. (United States Patent Application Publication Number: US 2015/0066742) paragraph 0033 “In another example, the merchant physical location may include a beacon such as, for example, a Bluetooth technology beacon, a Bluetooth low energy (BLE) technology beacon, and/or a variety of other beacons known in the art” 
	- Hiltunen et al. (United States Patent Application Publication Number: US 2004/0162059) paragraph 0029 “ To communicate with beacons 14, the mobile devices include a low power infrared or RF communication feature, such as Bluetooth as is known in the art” 
	-Bargetzi et al. (United States Patent Application Publication Number: US 2016/0165056) paragraph 0622 “Beacon 3704 communicates with the portable electronic device 3702 via short-range communication 3711, which can comprise any short-range communication standard known in the art, such as Bluetooth Low Energy communication standard, NFC communication standard, or other short-range communication standards known in the art of later discovered” 

	-Register et al. (United States Patent Application Publication Number: US 2005/0234771) paragraph 0038 “The term "in-store" is intended to mean within or about the physical premises of a business location or a business chain. "In-store" is also used to describe and define the operating domain of the present invention intelligent couponing system and method, which domain includes, but is not limited to, the actual physical premises of a business location or business chain, any online or computer network supported address (e.g., an Internet web-site), any remote contacting means used for contacting customers without the store for the purpose of attracting their business (e.g., messaging a customer on a cell phone when out of the store providing a coupon that is redeemable if they come into a sponsoring or participating business location or visit the sponsoring business location's website), any combination of these, and/or any others not presented herein, but recognized by those skilled in the art”
	- Roberts (United States Patent Application Publication Number: US 2008/0215436) paragraph 0005 “There are a number of examples of prior art of methods for delivering advertisements to cell phones or other wireless devices” 
	- Vanier et al. (United States Patent Application Publication Number: US 2011/0026697) paragraph 0068 “ One having ordinary skill in the art will appreciate that the advertisement content could be both aural as well as visual including but not limited to broadcasting messaging content to the user’s cell phone display or embedded ad links that the cell phone user could select to generate a phone call to the advertiser” 
	(h) tracking a user’s online search history (see claim 13) 
Wohlers et al. (United States Patent Application Publication Number: US 2004/0254834) paragraph 0014 “the present disclosure, numerous specific details are provided, such as examples of apparatus, components, and methods to provide a thorough understanding of embodiments of the invention. Persons of ordinary skill in the art will recognize, however, that the invention can be practiced without one or more of the specific details. In other instances, well-known details are not shown or described to avoid obscuring aspects of the invention. For example, the mechanics of monitoring an end-user's browsing activity, such as determining where an end-user is navigating to, what an end-user is typing on a web page, when an end-user clicks on a button, tracking a cursor on a computer screen, and the like, is, in general, known in the art and not further described here”
	- Chow et al. (United States Patent Application Publication Number: US 2009/0106099) paragraph 0047 “ In some embodiments, tracking the browsing activity of a user may be executed through use of cookies, Internet Protocol (IP) resolution, and other ways known in the art” 	- Singh et al. (United States Patent Application Publication Number: US 2011/0202881) paragraph 0028 “during a web browsing session user interaction with web content may be monitored by different tracking methods known in the art. For example, a JavaScript program downloaded with other web page components may track user activity. Alternatively, a browser plug in may operate to track user activity anytime the web browser is run on the client device 101a, 101b, or 101c. It is noted that the tracking of activities is not explicitly limited to a search engine, such as the engine 104, but may also be readily disposed in other suitable manners, such as for example a 
	(i) selecting an ad based on auction or bidding (see claim 11) 
	- Schwarz et al. (United States Patent Application Publication Number: US 2010/0057639) paragraph 0030 “ For example, an advertiser may submit a bid-per-click and a bid-per-second, whereby advertisements may be arranged to maximize overall revenue and the payment to a given advertiser may be computed using auction mechanisms well known to those of skill in the art”  
	- Vassilvitskii et al. (United States Patent Application Publication Number: US 2014/0006141) paragraph 0031 “ Bids may be associated with amounts advertisers pay for certain specified occurrences, such as pay-per-impression, pay-per-click, pay-per-acquisition, or any other online advertisement auction methodology known in the art” 
	- Guha (United States Patent Application Publication Number: US 2007/00238614) paragraph 0038 “It is known in the art of online advertising to accept bids from advertisers, wherein the bids associated with keywords, and to select advertisements to be shown on web pages based on the accepted bids” 
	(j) beacons include ids (see claims 1, 5 and 15-16)
	- Razavilar (United States Patent Application Publication Number: US 2012/0022776) paragraph 0029 “In a first embodiment the beacon transmits an identification code (ID) unique to the beacon. The identification code may be encoded in any telemetry means known in the art to send a particular identification by the beacon signal of choice. “
Wang et al. (United States Patent Application Publication Number: US 2012/0311328) paragraph 0022 “initially, in one embodiment, the access point 110 can transmit signals comprising a beacon 130. Such signals can be received by the personal computing device 120, such as via the communication 131 shown in the system 100 of FIG. 1. As will be recognized by those skilled in the art, the beacon 130 typically comprises some form of identifier of the access point 110, such as a Service Set Identifier (SSID)”
	- Pettyjohn  et al. (United States Patent Application Publication Number: US 2015/0170256) paragraph 0070 “The consumer device and/or beacon may be identified using any reasonably unique identifier known or in the future developed in the art, including but not necessarily limited to physical or hardware addresses, network addresses transport addresses, serial number, and/or phone number or identification number”  
	Examiner’s note: the Examiner has updated the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
	
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	As per claim 3, Applicant recites the trademark BLUETOOTH in the claim. See MPEP 2173.05(u) Trademarks or Trade Names in a Claim [R-11.2013](cited herein): 
	The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim.  It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify r describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” 
	 Here Applicant the trademark is used to identify a particular material or product, therefore the claim does not comply with the requirements of 112 second/b.
Claim Interpretation - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
	- a virtual marketplace module configured to: generate a virtual store rendering including one or more products set images, wherein each product image is associated with one or more products, and generate a virtual product list in response to a user selection of a product set image, wherein the virtual product list comprises information of the, or each, product associated with the selected product set image (see claim 14) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the Examiner finds the following corresponding structure described in the specification:  software being executed by a computer 
	Paragraph 0018 - The virtual interactive device may be a smartphone. In this case, the virtual marketplace module may be implemented as a program executed by the smartphone. Alternatively, the virtual marketplace module may be implemented as a program executed by  marketplace server in communication with the smartphone

	Paragraph 0076- A virtual marketplace module 50 is interfaced with the virtual interactive device 18. In an implementation, the virtual marketplace module 50 is implemented as a feature of the virtual interactive device 18 ( e.g. as a software module of the virtual interactive device 18). In another implementation, the virtual marketplace module 50 is implemented within separate computing hardware to the virtual interactive device 18, and is in data communication (for example, via the 30 network 15).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-4, 6-8, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666).
	As per claim 1, Baghaie teaches A messaging system comprising: (see abstract, Examiner’s note: platform for providing real time promotions based on user interest in a product or service).
	 a user device configured to: (see paragraph 0015, Examiner’s note: a customer may communicate with the promotion platform via a mobile channel using a mobile device like a cell phone). 
	 receive, via a local wireless channel, a beacon ID from a local beacon device when within a communication distance of the local beacon device;  communicate, via a network, information enabling a server to identify a merchant profile associated with the local beacon device in response to receiving the beacon ID;  (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases). 
	and receive, via the network, one or more product messages for presentation via a user interface of the user device, (see paragraphs 0040-0041 and Figure 10, Examiner’s note: providing promotions to the users device).
	the server comprising one or more merchant profiles, each merchant profile comprising data entries associated with one or more products, (see paragraphs 0033, 0036-0038, 0015, 0022, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are 
	The server comprising one or more user profiles, (see paragraphs 0019, 0024, 0033, 0047, Examiner’s note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history). 
	and the server configured to: (see paragraphs 0015, 0036-0038, and 0028-0030, Examiner’s note: paragraphs 0015 and 0036-0038 teach the functions being performed by the promotion platform and paragraphs 0028-0030 teach the promotion platform can have one or more processors and one or more databases for performing the functions). 
	 receive from the server a merchant profile associated with a beacon ID obtained by the user device and a user profile associated with the user device from the server; (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	 identify, based on the received merchant profile and user profile, at least one product message for communication to the user device; and communicate the at least one product message to the user device via the network (see paragraphs 0038-0040, 0047, and 0023, Examiner’s note: providing targeted ads based on the user profile information and merchant information which is determined based on a user interacting 
	As shown above, Baghaie clearly teaches a location based advertising system based on beacons where a user interacts with a beacon based on being in proximity, the user device sends corresponding ids to a promotion server system, where based on the ids sent the promotion server system determines merchant and user information to then provided targeted ads to the user (see paragraphs 0033 and 0036-0040).  Baghaie teaches these functions are performed by a promotion server system and that this server system can be implemented with processors and databases (see paragraphs 0028-0030 and 0015). 
	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other function, etc.) or more specifically a merchant database, the merchant database, a user database, a comparison server, and the user database, as claimed. 
	However, Baghaie further teaches that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015). 
	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different 
	As per claim 2, Baghaie et al. teaches	wherein the user device is a smartphone (see paragraph 0015, Examiner’s note: a customer may communicate with the promotion platform via a mobile device like a smart phone). 	As per claim 3, Baghaie et al. teaches	wherein the local wireless channel comprises Bluetooth Low Energy (see paragraph 0017, Examiner’s note: using Bluetooth low energy beacons (referred to as wireless beacon systems) positioned at various locations in the store). 	As per claim 4, Baghaie et al. teaches	further comprising one or more local beacon devices (see paragraph 0017, Examiner’s note: using Bluetooth low energy beacons (referred to as wireless beacon systems) positioned at various locations in the store).	As per claim 6, Baghaie et al. teaches	wherein each merchant profile includes one or more products provided by a merchant associated with the merchant profile (see paragraphs 0038-0039, 0022, and 0047, Examiner’s note: teaches providing ads based on specific products of the advertiser, an example given is if it is determined the user is in the yogurt section 	As per claim 7, Baghaie et al. teaches	wherein each user profile includes products determined to be of interest to a user associated with the user profile(see paragraphs 0019, 0024, 0033, 0047, Examiner’s note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history).	As per claim 8, Baghaie et al. teaches	wherein each merchant profile includes one or more products provided by a merchant associated with the merchant profile, (see paragraphs 0038-0039, 0022, and 0047, Examiner’s note: teaches providing ads based on specific products of the advertiser, an example given is if it is determined the user is in the yogurt section requesting and receiving ads from yogurt advertisers).
	each user profile includes products determined to be of interest to a user associated with the user profile, (see paragraphs 0019, 0024, 0033, 0047, Examiner’s note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history).
	and the at least one product message is associated with a product present in both the received user profile and the received merchant profile (see paragraphs 0038-0039, 0022, and 0047, Examiner’s note: teaches providing ads based on specific products of the advertiser, an example given is if it is determined the user is in the yogurt section requesting and receiving ads from yogurt advertisers).	As per claim 11, Baghaie et al. teaches	wherein the server is configured to select the at least one product message in accordance with a bidding procedure (see paragraphs 0024 and 0039-0041, Examiner’s note: pricing ads according to bids). 
	As shown above, Baghaie clearly teaches a location based advertising system based on beacons where a user interacts with a beacon based on being in proximity, the user device sends corresponding ids to a promotion server system, where based on the ids sent the promotion server system determines merchant and user information to then provided targeted ads to the user (see paragraphs 0033 and 0036-0040).  Baghaie teaches these functions are performed by a promotion server system and that this server system can be implemented with processors and databases (see paragraphs 0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other function, etc.) or more specifically the comparison server, as claimed. 
	However, Baghaie further teaches that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015). 
	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a 	As per claim 12, Baghaie et al. teaches	wherein the user device is configured to present a notification that a product message has been received, and is configured to present the product message via a user interface (see paragraphs 0023, 0047, 0049, and Figures 7 and 9-11, Examiner’s note: paragraphs 0023, 0047, and 0049 discuss how the system presents ads on a user device and Figures 7 and 9-11 show screen shots or pictures of that process). 
	As per claim 13, Baghaie et al. teaches	further comprising a user tracker configured to update a user profile of a user in response to online searching activities of the user (see paragraphs 0022, 0024, claim 3, Examiner’s note: user behavior is tracked and added to their profile to provide feedback to improve performance and optimization). 
	As per claim 15, Baghaie et al. teaches A method for providing a message to a user, comprising: (see abstract and claim 11, Examiner’s note: platform and method for providing real time promotions based on user interest in a product or service ).
	 a user device receiving, via a local wireless channel, a beacon ID from a local beacon device when within a communication distance of the local beacon device; communicating, via a network, information enabling a server to identify a merchant profile associated with the local beacon device in response to receiving the beacon ID;  (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	and receiving, via the network, one or more product messages for presentation via a user interface of the user device(see paragraphs 0040-0041 and Figure 10, Examiner’s note: providing promotions to the users device).
	As shown above, Baghaie clearly teaches a location based advertising system based on beacons where a user interacts with a beacon based on being in proximity, the user device sends corresponding ids to a promotion server system, where based on the ids sent the promotion server system determines merchant and user information to then provided targeted ads to the user (see paragraphs 0033 and 0036-0040).  Baghaie teaches these functions are performed by a promotion server system and that this server system can be implemented with processors and databases (see paragraphs 0028-0030 and 0015). 
	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other function, etc.) or more specifically A Merchant database, as claimed. 

	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a server system performs a function(see Baghaie paragraphs 0028-0030 and 0015), when Baghaie practically suggests as much by teaching that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015).
	As per claim 16, Baghaie et al. teaches	further comprising: maintaining the sever comprising one or more merchant profiles, each merchant profile comprising data entries associated with one or more products; (see paragraphs 0033, 0036-0038, 0015, 0022, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion 
	maintaining the server comprising one or more user profiles; (see paragraphs 0019, 0024, 0033, 0047, Examiner’s note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history).
	and receiving, by the server from the server, a merchant profile associated with a beacon ID obtained by the user device and a user profile associated with the user device from the server; (see paragraphs 0033, 0036-0038, 0015, and 0028-0030, Examiner’s note: mobile device interacts with a beacon when within a certain distance then the mobile device sends the beacon ID and the user ID to a server.  The server then looks up information based on the received IDs and provides relevant information the platform. Paragraphs 0015 and 0028-0030 are cited to teach that the promotion platform can be implemented in fewer or more components and one or more processors and databases).
	 identifying, by the by the server, based on the received merchant profile and user profile, at least one product message for communication to the user device;  and communicating, by the server, the at least one product message to the user device via the network (see paragraphs 0038-0040, 0047, and 0023, Examiner’s note: providing targeted ads based on the user profile information and merchant information which is determined based on a user interacting with a beacon.  The user interacts with a beacon based on being in proximity to it (see paragraph 0033)).

	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other function, etc.) or more specifically the merchant database, a user database, a comparison server, the user database, a comparison server, and the comparison server as claimed. 
	However, Baghaie further teaches that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015). 
	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a  .

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Murdock et al. (United States Patent Application Publication Number: US 2016/0105515).

	As per claim 5, Baghaie et al. teaches	wherein the beacon ID is transmitted by the, or each, local beacon device (see paragraph 0033, Examiner’s note: teaches beacon transmits an ID to the user device). 
	Baghaie et al. does not expressly teach the beacon ID stored in a memory of the beacon. 
	However, Murdock et al. which is in the art of providing content based on beacons teaches (see abstract and paragraphs 0020 and 0045) teaches the beacon ID stored in a memory of the beacon (see paragraph 0008 and Figure 1, Examiner’s note: beacon ID 154b stored in the memory 153b of the beacon 150b). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Baghaie et al. with the . 

17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Zivkovic et al. (United States Patent Application Publication Number: US 2011/0295692).
	As per claim 9, Baghaie et al. teaches	wherein the server is configured to select the at least one product message(see paragraphs 0038-0039, 0022, and 0047, Examiner’s note: teaches providing ads based on specific products of the advertiser, an example given is if it is determined the user is in the yogurt section requesting and receiving ads from yogurt advertisers).
	As shown above, Baghaie clearly teaches a location based advertising system based on beacons where a user interacts with a beacon based on being in proximity, the user device sends corresponding ids to a promotion server system, where based on the ids sent the promotion server system determines merchant and user information to then provided targeted ads to the user (see paragraphs 0033 and 0036-0040).  Baghaie teaches these functions are performed by a promotion server system and that this server system can be implemented with processors and databases (see paragraphs 0028-0030 and 0015).
	Baghaie does not expressly teach the specific combination of computer elements performing the corresponding functions as claimed (e.g. this database performing this function, this server performing this function, the database performing this other function, etc.) or more specifically the comparison server, as claimed. 
	However, Baghaie further teaches that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015). 
	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a server system performs a function(see Baghaie paragraphs 0028-0030 and 0015), when Baghaie practically suggests as much by teaching that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015)
	Baghaie does not expressly teach sending an ad randomly.
	However, Zivkovic et al. which is in the art of location based advertising (see abstract) teaches sending an ad randomly (see paragraph 0031, Examiner’s note: advertisement server may select which advertisement to deliver randomly). 
.

18.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Adjali et al. (United States Patent Application Publication Number: US 2007/0073799).

	As per claim 10, Baghaie et al.  teaches	wherein each user profile includes a plurality of categories, each associated with at least one item, (see paragraphs 0019, 0024, 0033, 0047, Examiner’s note: using user profiles to target information including location data, profile information, customer identity, customer behavior, and purchase history).
	and wherein the server is configured to select the at least one product message in accordance with items determined to be of relevance to the user (see paragraphs 0038-0039 and 0024, Examiner’s note: relevancy of the ad (e.g. a yogurt producer’s coupon is more relevant to a customer looking at the yogurt self than Weight Watcher’s ad)). 
the comparison server, as claimed. 
	However, Baghaie further teaches that the promotion server system can be implemented with additional or fewer components (for example more processors or databases or less processors and databases)(see paragraphs 0028-0030 and 0015). 
	Therefore before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the teachings of Baghaie with the aforementioned teachings from paragraphs 0033 and 0036-0040 of Baghaie since one of ordinary skill in the art would have recognized that the computer functions could have been combined or separated to be performed on different computer elements like servers and databases by design choice of which element of a server system performs a function(see Baghaie paragraphs 0028-0030 and 0015), when Baghaie practically suggests as much by teaching that the promotion server 
	Baghaie does not expressly teach a profile including a plurality of hierarchical categories.
	However, Adjali et al. which is in the art of profiling users to provide ads (See abstract and paragraph 0134) teaches a profile including a plurality of hierarchical categories (see paragraph 0122, Examiner’s note: hierarchical profile categories including for example male or female, then age group (e.g. <10 yrs, 10-15 yrs,
16-20 yrs, 21-30 yrs, 31-40 yrs, 41-50 yrs, 51-60 yrs, >60 yrs); ethnic group, hair color, etc.). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Baghaie with the aforementioned teachings from Adjali et al. with the motivation of using a known to categorize users in a profile (see Adjali et al. paragraph 0122), when collecting user information and putting into a profile is known (see Baghaie paragraphs 0019, 0024, 0033, and 0047). 

19.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baghaie et al. (United States Patent Application Publication Number: US 2014/0358666) further in view of Rowe et al. (United States Patent Application Publication Number: US 2011/0143779).
	As per claim 14, Baghaie et al. teaches	further comprising: a virtual marketplace module configured to: generate a virtual store rendering including one or more product set images, wherein each product set image is associated with one or more products, and generate a virtual product list of a product set image, wherein the virtual product list comprises information of the, or each, product associated with the selected product set image;  and a virtual interactive device configured to:  display the virtual store rendering to a user of the virtual interactive device, provide selection mechanism by which the user can select a product set image included within the virtual store rendering,  and display the virtual product list generated of an associated product set image (see paragraphs 0046-0050 and Figures 7 and 9-11, Examiner’s note: displaying ads on a user’s phone based on an application installed on the user’s phone where ads can also be displayed in lists). 
	Examiner’s note: the Examiner interprets the virtual interactive device to be the same as the device in claim 1 based on Applicant’s specification (see paragraph 0075 “The virtual interactive device 18 may be implemented within the same hardware as a user device 12 (for example, a smartphone having software for implementing the functionality of a user device 12 and software for implementing the functionality of a virtual interactive device 18)” and paragraph 0018 “The virtual interactive device may be a smartphone. In this case, the virtual marketplace module may be implemented as a program executed by the smartphone. Alternatively, the virtual marketplace module may be implemented as a program executed by a marketplace server in communication with the smartphone”

 in response to a user selection and in response to selection by the user.	However, Rowe et al. which is in the art of location based advertising (see abstract and Figure 7A) teaches creating a list in response to a user selection of an ad or more specifically as recited in the claims in response to a user selection and in response to selection by the user (see paragraphs 0282-0283 and Figure 7A, Examiner’s note: creating a list in response to a user selection of an advertisement wherein the user has access to that list). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Baghaie et al. with the aforementioned teachings from Rowe et al. with the motivation of providing a way with the user to be able to access previous coupons of interest (see Rowe et al. paragraphs 0282-0283 and Figure 7A), when Baghaie et al. already provides a way for a user to share coupons of interest as well as see advertisements previously displayed to them (see Baghaie et al. paragraphs 0046-0049 and Figures 9-11).


Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Jabara et al. (United States Patent Application Publication Number: US 2014/0006161) teaches automatically detecting the presence of a device to provide targeted ads through beacons (See paragraphs 0044 and 0067-0068)
Middleton et al. (Untied States Patent Number: US 8,781,502) teaches providing supplemental content in response to location detection based on beacons where the supplemental content can be ads (see abstract, Figure 3a, figure 4a, and 5) 
	c.	Signorelli et al. (United States Patent Application Publication Number: US 2014/0214547) teaches providing ads based on location detection with respect to beacons (see abstract, Figure 2, and paragraphs 0022 and 0045) 
	d.	Stewart (United States Patent Number: US 8,990,287) teaches providing ads based on location detection where that information is based on beacons (see abstract and claim 10)
	e.	Farhi (United States Patent Application Publication Number: US 2015/0242899) teaches tracking customer movements based on beacons (see abstract and paragraphs 0040-0041) 
	f.	Chatterton (United States Patent Application Publication number: US 2015/0248702) teaches proximity based notifications based on beacons (See title and abstract) 
	g.	 LeBeau et al. (United States Patent Application Publication Number: US 2016/0162938) teaches customizing ads based on beacons (see abstract and title) 
	h.	 Mycek et al. (United States Patent Application Publication Number: US 2017/0164159) teaches providing content based on beacons determining locations (See tile and abstract) 
	i.	Moon (United States Patent Application Publication Number: US 2017/0300972) teaches providing ads based on beacons which determine movement of the user (See title and abstract) 
Cheng et al. (united states Patent Application Publication Number: US 2018/0063684) teaches providing advertisements based on beacons (see abstract and paragraphs 0002-0003) 
	k.	Otis (united States Patent Number: US 10,242,384) teaches providing location based recommendations based on beacons (see abstract and Figure 2) 
	l.	Roeding et al. (United States Patent Application Publication Number: US 2011/0029370) detecting a user’s location to determine activity to provide rewards and location information (see abstract, Figure 6 and Figure 11)
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621